308 N.Y. 782 (1955)
In the Matter of The City of New York, Respondent, Relative to Acquiring Title to Real Property Required for Bronx River Expressway and Other Improvements, in the Borough of The Bronx. Lion Brewery of New York City, Respondent; Banner Oil Company, Appellant.
Court of Appeals of the State of New York.
Argued January 10, 1955.
Decided February 24, 1955
Nathan L. Goldstein and Joseph Z. Goldstein for appellant.
Charles Lamb and Loretta A. Conway for Lion Brewery of New York City, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.